 1   Michael H. Weiss (State Bar Number 107481)
     mw@weissandspees.com
 2   Laura J. Meltzer (State Bar Number 151889)
     lm@weissandspees.com
 3   WEISS & SPEES, LLP
 4
     1925 Century Park East, Suite 650
     Los Angeles, CA 90067-2701
 5   Telephone: 424-245-3100
     Facsimile: 424-217-4160
 6
     Attorneys for Defendants
 7   Gabriele Israilovici and Giovanni Nappi
 8

 9                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN JOSE DIVISION

11
     IN RE                                          Case No. 16-53499
12                                                  (Administratively consolidated with Case No. 16-
     CECCHI GORI PICTURES, INC., a                  53500)
13   California                                     Chapter 11
     corporation; CECCHI GORI USA, INC., a          Adv. No. 17-05084
14   California corporation,                        Judge: Hon. M. Elaine Hammond
15           Debtors.                               NOTICE OF MOTION AND MOTION FOR
                                                    SUMMARY ADJUDICATION THAT THE
16                                                  STATUTE OF LIMITATIONS BARS THE
                                                    FIRST, SECOND AND THIRD CLAIMS FOR
17                                                  RELIEF
18                                                  FILED WITH:
                                                       1. MEMORANDUM OF POINTS AND
19                                                        AUTHORITIES;
                                                       2. DECLARATIONS OF BRENT
20                                                        BLAKELY AND GIOVANNI NAPPI;
                                                          AND
21                                                     3. APPENDIX OF EXHIBITS
22   CECCHI GORI PICTURES, INC. and                  Hearing:
     CECCHI GORI USA, INC.,                          Date:       June 24 ,2109
23                                                   Time:       11:00 a.m.
           Plaintiffs,                               Place:      Courtroom 3020
24   v.                                                          280 So. First St.
     GABRIELE ISRAILOVICI, an individual,                        San Jose, CA 95113-3099
25
     GIOVANNI NAPPI, an individual, and
26   KLAGI LIMITED (a/k/a KLAGI
     MANAGEMENT LIMITED and KLAGI
27   LTD.), a Hong Kong corporation
           Defendants.
28

30
     Case: 17-05084     Doc# 58   Filed: 05/24/19   Entered:
                                                    1        05/24/19 16:01:22   Page 1 of 2
31
 1          PLEASE TAKE NOTICE at the time and place noted above or as soon thereafter as
 2   counsel may be heard, Defendants GABRIELE ISRAILOVICI and GIOVANNI NAPPI
 3   (collectively, the “Moving Parties”) hereby move this Court to grant summary judgment on the
 4   first three claims for relief in the First Amended Complaint (“FAC”) [Adv. Dkt. No. 24] under
 5   Federal Rule of Bankruptcy Procedure 7056 (the “Motion”) because there are no genuine triable
 6   issues of fact; and as such, each of said claims for relief are barred by the statute of limitations.
 7          The Motion is based on the accompanying appendix of exhibits, declarations and
 8   memorandum of points and authorities, those matters of which the Court may take judicial
 9   notice, the pleadings and papers on file with this Court and any argument or evidence presented
10   at the hearing on the Motion.
11          Any opposition to the Motion must be in writing and served and filed with the Court no
12   later than fourteen (14) days prior to the hearing date noted above. Failure to file an opposition
13   to the Motion may be deemed to be consent to the relief sought.
14
     Dated: May 24, 2019                                 WEISS & SPEES, LLP
15
                                                         /s/ Michael H. Weiss
16                                                       Attorneys for Defendants
                                                         Gabriele Israilovici and Giovanni Nappi
17

18

19

20

21

22

23

24

25

26
27

28

30
     Case: 17-05084      Doc# 58     Filed: 05/24/19   Entered:
                                                       2        05/24/19 16:01:22       Page 2 of 2
31
